Citation Nr: 0736866	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for nerve damage due to 
spinal block, claimed as secondary to low back disability.

3.  Entitlement to service connection for bilateral leg 
disability, claimed as secondary to low back disability.

4.  Entitlement to a compensable evaluation for pilonidal 
cystectomy scar.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran and his spouse appeared and presented testimony 
before the undersigned acting Veterans Law Judge sitting at 
the RO in April 2004.  A copy of the hearing transcript is of 
record and has been reviewed.

In May 2005, the Board remanded the issues for further 
development.  

The issues of entitlement to service connection for nerve 
damage due to spinal block, and a bilateral leg disability, 
both claimed as secondary to lumbar spine disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  Private medical evidence relates the veteran's 
degenerative disc disease of the lumbar spine to his active 
military service.

2.  The veteran's service-connected pilonidal cystectomy scar 
measures 8 cm., and is located at midline extending from 
about L-2 down to the upper sacral area.; it does not cause 
functional impairment, and is not painful on examination, or 
unstable.  The scar includes an area of depression with 
tissue loss, but such area measures 1.5 cm. and does not 
cover an area exceeding 6 sq. cm.

3.  The veteran has not submitted evidence tending to show 
that his service-connected pilonidal cystectomy scar requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was 
incurred in active military service.  38 U.S.C.A. § 1131, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for a compensable evaluation for pilonidal 
cystectomy scar are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 
7801-7805 (effective prior to, and since, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection Claim for a Lumbar Spine Disability

The veteran asserts that he is entitled to service connection 
for a lumbar spine disability.  As provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  In this case, the Board is granting one 
of the benefits sought on appeal - service connection for 
degenerative disc disease of the lumbar spine.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to a degree of 10 percent within 
one year following service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this case, the medical evidence of record reflects a 
current diagnosis of degenerative disc disease of the lumbar 
spine.  

The veteran's service medical records show that in February 
1963, he complained of low back pain.  On examination, there 
was tenderness over L-1 and L-2 spinal process; x-rays of the 
lumbar spine were negative.  In April 1963, the veteran again 
complained of low back pain; diagnosis was mild lumbar muscle 
spasm.  In December 1963, the veteran underwent a surgical 
incision and drainage of pilonidal cyst at the base of his 
spine.  Separation examination report dated in December 1963 
is negative for a low back disability.

The veteran reported that after service, he had back 
problems, which made it difficult for him to work 
construction.  In 1973, he underwent a lumbar laminectomy, 
and relates his disc problem to service. (See October 2005 VA 
examination report).

VA treatment record dated in December 1995 shows a history of 
back pain.  

A VA x-ray report dated in October 1996 reflects evidence of 
grade I spondylolisthesis of L-5 on S-1 (spondylosis was not 
excluded); and Grade I listhesis of L-1 on L-2 with 
associated degenerative disc disease.  

A June 1999 computed tomography scan reflects evidence of 
Grade II spondylolisthesis at L5-S1, in pertinent part.
 
Private records reveal that in March 2001, the veteran 
underwent a repeat decompression of L5-S1.  A fusion was 
anticipated during the operation, but the veteran auto-fused 
so the fusion was not performed.  In April 2001, he underwent 
a re-exploration of lumbar laminectomy, removal of post-
operative deep wound hematoma (following prior cervical spine 
surgery in December 2000), and extension of decompression 
laminectomy.  Final discharge diagnosis was post-operative 
deep wound hematoma after lumbar laminectomy; and residual 
lumbar spinal stenosis at L4-L5, and L5-S1.  

According to a May 2004 statement, Dr. Asim, the veteran's 
private physician who specializes in internal medicine, noted 
that the veteran had a history of chronic low back pain and 
has had back surgeries.  It was noted that the veteran 
reported back pain since 1963 and that his back pain has 
progressively worsened, effecting his mobility.  Based on a 
review of the veteran's service medical records, and his 
treatment of the veteran, Dr. Asim opined "that it as likely 
as not that his current problem is related to the injury and 
treatment while in service."  

On the other hand, a VA examiner, who conducted an 
examination of the spine in October 2005, stated that he 
could not find any significant evidence in his chart that 
connects the veteran's lumbar spine disability to his 
military service.  Without resorting to speculation, the 
examiner stated that he was unable to connect the veteran's 
current low back disability to his period of military 
service.

Resolving all doubt in the veteran's favor, the Board finds 
that service connection for degenerative disc disease of the 
lumbar spine is warranted.  The veteran has a current 
diagnosis of degenerative disc disease of the lumbar spine, 
and there is evidence of in-service complaints of low back 
pain, a diagnosis of mild lumbar spasm, and surgery to remove 
cyst at the base of the veteran's spine.  With regard to the 
etiology of the veteran's current lumbar spine disability, 
the October 2005 VA examiner was unable to relate the 
veteran's current lumbar spine disability to service without 
resorting to speculation.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  The remaining 
etiology opinion of record is favorable to the veteran's 
claim.  As noted, Dr. Asim, the veteran's internist, opined 
that it as likely as not that the veteran's current back 
problem is related to the injury and treatment while in 
service.  Dr. Asim provided medical records pertinent to the 
veteran which reflect treatment from June 2000 to May 2005 
for chronic low back pain with radiculopathy, and 
degenerative disc disease of the lumbar spine.  Also, Dr. 
Asim had the benefit of a review of the veteran's service 
medical records prior to rendering his opinion.  Based on the 
foregoing, the Board finds that service connection for 
degenerative disc disease is warranted.




B.  Increased Rating Claim

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the veteran on September 2001, July 2003, and June 2005 
that fully addressed all four notice elements.  The letter 
informed the veteran of what evidence was required to 
substantiate his increased rating claim for pilonidal 
cystectomy scar, and of the veteran's and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on December 2005 after full notice was provided.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained medical evidence 
from the VA Medical Centers in Fayetteville and Little Rock.  
The record also contains private medical records, and the 
veteran was provided an opportunity to set forth his 
contentions during an April 2007 hearing before the 
undersigned Acting Veterans Law Judge.  The veteran was 
afforded VA medical examinations on August 2003 and October 
2005.  The Board notes that while the veteran identified 
private medical evidence dated from 1968 to 1999 from Dr. 
Weaver, located in Gentry, Arkansas, the physician's office 
indicated that after a search, no records were found.  Thus, 
the Board finds that additional efforts to secure Dr. 
Weaver's records in Gentry would be futile.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's increased rating claim, such 
error was harmless given that an increased rating is being 
denied, and hence no additional rating or effective date will 
be assigned with respect to the veteran's service connected 
pilonidal cystectomy scar.    

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of 2 ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  A 
veteran's entire history is reviewed when making a disability 
determination.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. at 126.

As noted, during service, the veteran underwent surgery to 
remove a cyst from the base of his spine.  Service connection 
for pilonidal cystectomy scar was established in a May 1996 
rating decision, and a noncompensable evaluation was assigned 
pursuant to Diagnostic Code 7805.  The veteran appealed a 
February 2002 rating decision, which continued the 
noncompensable evaluation.  

The schedular criteria by which skin disorders are rated 
changed during the pendency of the veteran's appeal.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002) (effective August 30, 
2002).  However, Diagnostic code 7805 did not change as a 
result of this amendment.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (prior to, and since, August 30, 2002).  Under both 
the former and the revised criteria, other scars may be rated 
on limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002, 2007).

Evidence relevant to the severity of the veteran's pilonidal 
cystectomy scar includes an August 2003 VA examination 
report.  According to such report, the veteran reported no 
specific symptoms from the pilonidal scar.  On examination, 
there was evidence of an 8 c.m. linear, surgical scar 
extending from the sacral areas down to the rectum.  The scar 
was a whitish-colored scar, which as described as well-healed 
with no ulcerations, keloid formation, adherence to the 
underlying tissue, or restriction of range of motion.  There 
was a 1.5 cm. depression along the mid section of the scar 
with tissue loss associated from the prior resection; 
otherwise, there were deformities.  No inflammation was seen 
on examination.  

On October 2005 VA examination, the examiner noted that the 
veteran had a well- healed surgical scar in the midline 
extending from about L-2 down to the upper sacral area.   The 
examiner stated that the veteran's back movement was quite 
stiff due to his previous fusion of his lumbar spine.  

On review, the Board finds that a compensable evaluation for 
service-connected pilonidal cystectomy scar is not warranted.  
There is no indication in the record that the veteran's scar 
has affected his functioning.  The medical evidence, to 
include August 2003 and October 2005 VA examination reports, 
shows that the veteran's surgical scar, which measures 8 cm, 
is well-healed.  There is no evidence of ulcerations, keloid 
formation, or restriction of range of motion.  Although there 
was evidence of back stiffness on October 2005 VA 
examination, the examiner indicated that such manifestation 
was due to the veteran's spinal fusion, and not to his scar.  
Thus, a compensable evaluation under Diagnostic Code 7805 is 
not warranted.  

Other potentially applicable codes include Diagnostic Codes 
7803 and 7804.  Under the former criteria, a ten percent 
evaluation was warranted for superficial scars that were 
poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2002).  The current criteria for 
Diagnostic Code 7803 provide for a 10 percent evaluation for 
superficial scars that are unstable.

Superficial scars that were tender and painful on objective 
demonstration warranted a 10 percent evaluation under 
Diagnostic Code 7804.  38 C.F.R. § 4.118 (2002).  Superficial 
scars that are painful on examination warrant a 10 percent 
evaluation under the current criteria codified at Diagnostic 
Code 7804.  

On review, the Board finds that a compensable evaluation is 
not warranted under either the former or the current criteria 
for Diagnostic Codes 7803 and 7804.  In this regard, there is 
no indication that the scar is tender, poorly nourished with 
repeated ulceration, painful on examination, or unstable.   
See 38 C.F.R. § 4.118.  As indicated, the veteran's scar is 
well-healed, and the veteran does not report any symptoms 
pertinent to his scar.

The Board acknowledges the 1.5 cm. depression along the mid-
section of the scar with tissue loss associated from the 
prior resection.  A deep scar is one associated with 
underlying soft tissue damage.  See Diagnostic Code 7801, 
Note (2).  Notwithstanding, because the 1.5 cm. depression 
does not cover an area exceeding 6 square inches (39 sq. cm), 
a higher evaluation is not warranted under the current 
Diagnostic Code 7801 for a deep scar, other than head, face, 
or neck.  See 38 C.F.R. § 4.118 (2007).  The former 
Diagnostic Code 7801 contemplated third degree burns, and is 
therefore not applicable (2002).  

As the preponderance of the evidence is against a finding 
that the veteran's service-connected pilonidal cystectomy 
scar warrants a compensable evaluation, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.

Entitlement to a compensable evaluation for pilonidal 
cystectomy scar is denied.  


REMAND

The Board has granted, herein, service connection for 
degenerative disc disease of the lumbar spine.  The veteran 
also asserts that he is entitled to service connection for 
nerve damage due to spinal block, and a bilateral leg 
disability, both claimed as secondary to his now service-
connected lumbar spine disability.  

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

The record shows that the veteran has been diagnosed with 
radiculopathy and bilateral leg problems.  As the veteran 
asserts that any currently diagnosed nerve damage and 
bilateral leg disability developed secondary to, or is 
aggravated by his service-connected lumbar spine disability, 
the Board finds that a medical examination is warranted to 
determine whether such a relationship exists.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any currently diagnosed nerve 
damage, and bilateral leg disability.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
must indicate that the claims folder was 
reviewed.  All necessary tests and 
studies should be performed.

The examiner should comment as to whether 
the veteran currently has any nerve 
damage, or a bilateral leg disability.  
To the extent possible, the examiner 
should differentiate the symptoms 
associated with the veteran's lumbar 
spine disability and his non service-
connected cervical spine disability.  

If a currently diagnosed neurological or 
bilateral leg disability is present, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
pertinent disabilities are caused by or 
aggravated (permanently worsened beyond 
the natural progress of the hypertension) 
by the service-connected degenerative 
disc disease of the lumbar spine.  If the 
examiner finds that any nerve damage or 
bilateral leg disability is aggravated by 
the lumbar spine disability, he/she 
should quantify the degree of 
aggravation.  

A complete rationale for any proffered 
opinion should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefits sought on 
appeal, for which a notice of 
disagreement has been filed, remain 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim. 38 C.F.R. § 3.655 
(2007).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


